DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 114-115 in the reply filed on Oct. 19, 2021 is acknowledged.  In view of the recent amendment claims 98-113, and 115 are subject to examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 98, 100, 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 88, 102, 103 of copending 16/099321 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 98, 100, 115 of the instant application and the subject matter of claims 88, 102, 103 of the reference application overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. US 2011/0021101 A1) (“Hawkins”).
With respect to claim 98, Hawkins discloses a mineral wool product comprising mineral fibers bonded by a cured aqueous binder composition, wherein the composition before curing comprises at least one hydrocolloid – starch (0010, 0035, 0055).

Claim(s) 98-102, 104, 107-110, 112, 113, 115  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al. (US 2007/0027283 A1) (“Swift”).
With respect to claim 98, Swift discloses a mineral wool product comprising mineral fibers bonded by a cured aqueous binder composition, wherein the composition before curing comprises at least one hydrocolloid – gelatin (0017, 0019, 0022, 0049, 0050, 0052, Fig. 1).
Regarding claim 99, Swift discloses the product of claim 98, wherein the hydrocolloid is gelatin (0022, 0050, Fig.1).
As to claim 100, Swift discloses the product of claim 98, wherein the at least one hydrocolloid comprises polyelectrolytic hydrocolloid – gelatin (0050, 0052, Fig. 1).
With respect to claim 101, Swift discloses the product of claim 100, wherein the polyelectrolytic hydrocolloid comprises hydrocolloid such as gelatin (0050, Fig. 1).
Regarding claim 102, Swift discloses the product of claim 98, wherein the binder composition before curing comprises one hydrocolloid being gelatin and another hydrocolloid - starch (0057, Fig. 1).
As to claim 104, Swift teaches the product of claim 102, wherein the binder composition before curing comprises gelatin and starch, which have been interpreted as having complementary charges (0050, Fig. 1).
With respect to claim 107, Swift teaches the product of claim 98, wherein the binder composition does not comprises a poly(meth)acrylic acid, a salt of a poly(meth)acrylic acid, or an ester of a poly(meth)acrylic acid (0012, 0050).
Regarding claim 108, Swift teaches the product of claim 98, wherein the at least one hydrocolloid is a biopolymer- gelatin (Fig. 1).
As to claim 109, Swift teaches the product of claim 98, wherein the binder composition before curing comprises a protein of animal origin – gelatin, and a phenol (0011, 0012, Fig. 1).
Regarding claim 110, Swift teaches the product of claim 109 comprising tannic acid (0149, Table 4).
With respect to claim 112, Swift teaches the product of claim 98, wherein the binder composition before curing is formaldehyde-free (0008).
Regarding claim 113, Swift teaches the product of claim 98, wherein the binder composition before curing consists essentially of water, a hydrocolloid, and an oil (0009, 0012, 0017).
Regarding claim 115, Swift teaches the product of claim 98.  Swift discloses loss of ignition within the claimed range (Table 7, 0152).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift, in view of Omura (US 2014/0148532 A1).
With respect to claim 103, Swift teaches the product of claim 98, but is silent with respect to the concentration of gelatin in the composition as recited in the claim.
Omura discloses an adhesive composition comprising gelatin, wherein gelatin is present in the amount of from 3 to 25 wt. % based on the total weight of the binder composition (abstr., 0044, 0046).  The range of gelatin concentration overlaps the range recited in claim 103; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include gelatin in the composition of Swift in the amount as disclosed in Omura, as that amount is known in the art of adhesives comprising gelatin.


Claims 105 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift.
With respect to claim 105, Swift teaches the product of claim 98, but is silent with respect to the binder composition being capable of curing at a temperature of not higher than 95°C.  However, since Swift discloses the composition as disclosed in the instant Specification, as discussed above with respect to claim 98, it would be inherent that the composition of Swift has a characteristic as recited in the claim.
With respect to claim 106, Swift teaches the product of claim 98.  Swift discloses that curing a binder “may result in the formation of a thermoset material” (0030), wherein it would have been obvious to a person of ordinary skill in the art that curing the .

Claim 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift, in view of Gaissmaier et al. (US 2009/0175946 A1) (“Gaissmaier”).
With respect to claim 111, Swift teaches the product of claim 98.  Swift discloses a binder composition comprising a protein of animal origin – gelatin (Fig. 1) but is silent with respect to the composition comprising an enzyme as recited in the claim.
Gaissmairer discloses a binder composition comprising gelatin and transglutaminase as a cross-linking agent forming bonds between protein residues (abstr., 0002, 0033, 0038).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the binder composition of Swift transglutaminase as a cross-linking agent forming inter- and intra-molecular bonds between protein residues, as it is known in the art of adhesives comprising gelatin to include transglutaminase in the adhesive composition.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
The information disclosure statement filed Dec. 17, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783